Citation Nr: 0840093	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  

In May 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.  

In July 2008, the Board remanded this matter to the RO via 
the Appeals Management Center in Washington DC. to obtain 
additional VA treatment records.  That action completed, the 
RO has properly returned the matter to the Board for 
appellate consideration.  See Stegall v. West, 11 Vet. App. 
268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The veteran's right ear hearing loss is manifested, at most, 
by an average pure tone threshold of 50 decibels with speech 
discrimination of 90 percent; and left ear hearing loss is 
manifested, at most, by an average puretone threshold of 
63.75 decibels with speech discrimination of 60 percent.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100 (2008)
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was established for bilateral hearing loss 
in a December 2005 rating decision and the current evaluation 
of 10 percent disabling was assigned.  This appeal arises 
from the veteran's disagreement with that evaluation.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period (as in this case).  Id. at 126.  
Hart appears to extend Fenderson to all increased evaluation 
claims. 

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An 
examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC).  Id.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of 
a Roman numeral designation, ranging from I to XI.  Other 
than exceptional cases, VA arrives at the proper designation 
by mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  
Id.  Table VII is then applied to arrive at a rating based 
upon the respective Roman numeral designations for each ear.  
Id.

For exceptional hearing impairment, 38 C.F.R. § 4.86 provides 
that when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear is to be evaluated separately.  Id.

Of record are results from VA audiological testing conducted 
in June 2005, December 2005, and February 2007, and results 
from audiological testing in September 2005, conducted by a 
private facility, Beltone New England.  

Results of the June 2005 testing include pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
35, 20, 55, 40, and 65 decibels, respectively, for an average 
over the four frequencies of interest of 45 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 55, 50, 60, 70, and 70 decibels, 
respectively, with an average over the four frequencies of 
interest of 62.5 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 80 
percent in the left ear, providing evidence against this 
claim.

Results of the December 2005  testing include pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000, and 
4000 Hertz of 35, 25, 50, 35, and 60 decibels, respectively, 
for an average over the four frequencies of interest of 42.5 
decibels.  Pure tone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 50, 60, 55, 55, 
and 65 decibels, respectively, with an average over the four 
frequencies of interest of 58.75 decibels.  Speech audiometry 
revealed speech recognition ability of 90 percent in the 
right ear and of 62 percent in the left ear, providing 
evidence against this claim.  

Results of the May 2007 testing include pure tone thresholds 
in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz of 
40, 30, 55, 45, and 70 decibels, respectively, for an average 
over the four frequencies of interest of 50 decibels.  Pure 
tone thresholds measured in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz were 60, 65, 55, 60, and 75 decibels, 
respectively, with an average over the four frequencies of 
interest of 63.75 decibels.  Speech audiometry revealed 
speech recognition ability of 90 percent in the right ear and 
of 60 percent in the left ear, providing evidence against 
this claim.  

Of these results, those from May 2007 show the most severe 
hearing loss.  Application of 38 C.F.R. § 4.85 Table VI to 
the February 2007 test results indicates assignment of Roman 
Numeral II to the right ear and Roman Numeral VI to the left 
ear, for the purpose of determining a disability rating.  The 
veteran's left ear hearing falls into an exceptional pattern 
of hearing loss and thus Table VIA may be employed if doing 
so results in a designation more favorable to the veteran.  
Applying Table VIA to the veteran's left ear hearing loss 
results in a Roman numeral designation of V, which is less 
favorable to the veteran's claim.  

Applying Table VII, the intersection of column VI with row II 
yields a 10 percent evaluation.  

The Board has also considered the results from private 
testing conducted in September 2005.  These results do not 
contain speech discrimination results and thus are inadequate 
for VA rating purposes.  See 38 C.F.R. § 4.85(a).  
Regardless, those results do not indicate that the veteran's 
hearing loss disability should be evaluated at more than 10 
percent disabling.  Simply stated, they do not indicate that 
the veteran's hearing is worse. 

In Kelly v. Brown, 7 Vet. App. 471 (1995), the Court remarked 
as to the limitations of the Court when it comes to fact 
finding.  In that case, the record included a graph comparing 
that appellant's current hearing acuity to his hearing acuity 
during service.  Id. at 474.  The Court stated:

[t]he Court is unable to interpret the 
results of this graph and, therefore, 
cannot determine whether the Board 
accurately applied the standards of the 
regulation.  Interpretation of Dr. Lang's 
report requires a factual finding.  
[citation omitted]  Thus, the Court is 
unable to review the record without 
engaging in fact-finding, which is not 
the role of this Court in the first 
instance.

The Court remanded that matter to the Board because the Board 
had failed to provide adequate reasons and basis for its 
decision.  Id.

This is not a holding that the Board is precluded from 
interpreting graphical test results, only a statement of the 
Court's limitations as to fact finding.  However, the Board 
need not interpret the numbers represented by the graph of 
the September 2005 audiometric testing.  Rather, the Board 
merely makes a determination here that the graph does not 
represent measurements that are even marginally near those 
necessary to satisfy the criteria for a compensable 
evaluation, therefore providing evidence against this claim.  

The graph clearly shows that puretone thresholds in the right 
ear measured less than (a lower number) 45, 25, 60, 50, and 
70 decibels at 500, 1000, 2000, 2000, 3000, and 4000 Hertz 
respectively.  Had the measurements at the four frequencies 
of interest been 25, 60, 50, and 70 decibels, the average 
would be 51.25 decibels.  

Similarly the graph clearly shows that puretone thresholds in 
the left ear measured less than (a lower number) 70, 65, 70, 
75, and 80 decibels at 500, 1000, 2000, 2000, 3000, and 4000 
Hertz respectively.  Had the measurements at the four 
frequencies of interest been 65, 70, 75, and 80 decibels, the 
average would be 71.25 decibels.  

Applying Table VIA to these results, which is the only table 
that could even hypothetically be applied in the absence of 
speech discrimination data, again results in a Roman numeral 
designation of VI for the left ear and III for the right ear 
and yields a 10 percent evaluation.  

Furthermore, the audiometric test conducted in September 2005 
is bracketed by the VA audiology tests conducted in June 2005 
and December 2005.  The results of these tests, which show 
that an evaluation in excess of 10 percent is not warranted, 
accurately reflect the veteran's hearing over the interval in 
which the September 2005 test occurred.  

Thus, all evidence of record shows that the veteran's hearing 
loss is properly evaluated as 10 percent disabling.  There is 
no evidence of record favorable to an evaluation higher than 
10 percent disabling for the veteran's hearing loss.  The 
Board does not find evidence that the evaluation for the 
veteran's hearing loss disability should be any different for 
any separate period based on the facts found during the whole 
appeal period.  Hence, the appeal must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in July 2005 and July 2007, and May 2008.  
The July 2005 letter was sent to prior to the initial RO 
decision in this matter.  That letter fully addressed all 
three notice elements, other than with regard to disability 
ratings and effective dates.  The letter informed the veteran 
of what evidence was required to substantiate the claim to 
establish service connection and of the veteran's and VA's 
respective duties for obtaining evidence.  

Here, the duty to notify with regard to how VA assigns 
effective dates and disability ratings was not satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of the letters 
sent to the veteran in July 2007 and May 2008.  The July 2007 
letter fully addressed all three notice elements as 
applicable to assignment of disability ratings and effective 
dates for service- connection claims.  The letter informed 
the veteran of what evidence was required to substantiate an 
effective date and disability rating and of the veteran's and 
VA's respective duties for obtaining evidence.  

Of note is that this appeal did not arise from a claim for an 
increased rating.  Rather this appeal arose from a notice of 
disagreement filed by the veteran as to assignment of the 
initial rating assigned at the time that service connection 
was granted for a bilateral hearing loss disability.  
Technically, the notice specified in Vazquez-Flores was not 
required because this was not a claim for an increased 
rating.  See Fenderson v. West , 12 Vet. App. 119, 125 (1999) 
(explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).  

However, even if this matter required the notice specified 
for an increased rating claim, the May 2008 letter provided 
such notice.  In that letter, the RO informed the veteran of 
the specific criteria for assigning disability evaluations 
for hearing loss.  Additionally, he was told to either send 
the evidence to VA or to tell VA about the evidence.  Under 
the circumstances of this case, this letter sufficiently 
apprised the veteran of his and VA's duties in obtaining 
evidence, i.e., he had been told in the July 2007 letter that 
VA would assist him in obtaining evidence.  

Although the July 2007 and May 2008 notice letters were not 
sent before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2008, after the notice was provided.  
For these reasons, the timing defect in notice has been cured 
and it cannot be prejudicial to the veteran for the Board to 
proceed to finally decide this appeal.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, the veteran submitted evidence from Beltone New 
England, and the veteran was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The veteran was afforded VA 
audiology examinations in June 2005, December 2005, and May 
2007.  

During the May 2008 hearing, the veteran testified that he 
had undergone a recent VA hearing test.  Hearing transcript 
at 5.  He testified that he believed the test took place two 
or three months prior to the hearing.  In July 2008, the 
Board remanded the matter to the RO in order to obtain any 
such test results, specifically, the Board instructed the RO 
to obtain all VA treatment records since May 2007, the date 
of the last VA audiology examination.  

On remand, the RO fully complied with that instruction and 
associated with the claims file VA treatment records from May 
2007 to May 2008.  There are no audiometric test results in 
these records and there is no evidence that the veteran 
underwent audiometric testing since May 2007.  The Board 
finds that the veteran was mistaken as to the date of his 
most recent audiometric testing.  In any event, no evidence 
indicates that a more recent hearing test, beyond the many 
that the VA has reviewed in this case, would provide a basis 
to grant this claim. 

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


